Case: 17-60018      Document: 00514283274         Page: 1    Date Filed: 12/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-60018
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      December 21, 2017
                                                                           Lyle W. Cayce
GILBERTO OSORIO DIAZ,                                                           Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 379 867


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Gilberto Osorio Diaz petitions for review of a decision of the Board of
Immigration Appeals (BIA).           The BIA affirmed the immigration judge’s
(IJ) denial of relief from removal, including Osorio Diaz’s applications for
asylum and withholding of removal.
       Osorio Diaz’s brief, through counsel Donglai Yang, is virtually identical
to the brief he filed with the BIA. The brief devotes less than three pages to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60018    Document: 00514283274      Page: 2      Date Filed: 12/21/2017


                                 No. 17-60018

his argument, advances conclusory assertions, and provides scant record and
case citations. The brief only cites one case from a court of appeals — out of
circuit — which is not included in the list of authorities. Moreover, some of the
cases included in the list of authorities are not cited in the brief. Because
Osorio Diaz’s brief has not meaningfully challenged the BIA’s reasons for
upholding the IJ’s denial of relief from removal, Osorio Diaz effectively has
waived any challenge to the BIA’s decision. United States v. Scroggins, 599
F.3d 433, 446-47 (5th Cir. 2010); FED. R. APP. P. 28(a)(8)(A). Therefore, the
petition for review is DENIED.
      This is not the first time we have rejected claims brought by counsel for
failure to adequately brief. See Yang v. Sessions, 697 F. App’x 369, 369 (5th
Cir. 2017); Poscual-Jimenez v. Sessions, 678 F. App’x 191, 192 (5th Cir. 2017).
Moreover, in Yang, we warned counsel that we would impose sanctions for
future frivolous filings. See Yang, 697 F. App’x at 369-70 (citing Macklin v.
City of New Orleans, 293 F.3d 237, 241 (5th Cir. 2002), and Carmon v. Lubrizol
Corp., 17 F.3d 791, 795 (5th Cir. 1994)).
      Although the instant brief was filed before this court’s sanction warning
in Yang, counsel did not move to withdraw or amend the instant brief after
receiving the warning. Given that omission, within 30 days of the date of this
opinion, counsel is ORDERED to show cause why he should not be sanctioned.
Cf. Perez-Lopez v. Holder, 408 F. App’x 854, 855-56 (5th Cir. 2011). Moreover,
because counsel represents other petitioners in immigration cases before this
court, counsel is further ORDERED, within 30 days of the date of this opinion,
to review all filings currently pending before this court to ensure that they are
in compliance with Rule 28.      Counsel is again WARNED that any future
frivolous or noncompliant filings will result in sanctions.




                                        2